Citation Nr: 0405958	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss, bilateral.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that upon initial presentation of his claim 
the veteran was denied service connection for bilateral 
hearing loss by means of an August 2000 rating decision.  The 
veteran submitted a notice of disagreement in June 2001.  
Consequently, in a November 2001 rating decision, the veteran 
was granted service connection for bilateral hearing loss, 
rated as zero percent disabling.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received a VCAA letter 
regarding the issue of entitlement to an increased rating for 
bilateral hearing loss.  Therefore, a remand to the RO is 
required in order to correct these deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran's most recent audiological examination was in October 
2001.  The veteran has subsequently claimed in his September 
2002 VA Form 9 that he has lost 50 percent of his hearing.  
The Board finds that a more recent examination is necessary 
in order to properly adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
increased rating for bilateral hearing 
loss and of what information the veteran 
should provide and what information VA 
will attempt to obtain on his behalf.  
The notice to the veteran should comply 
with 38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.      

2.  The RO should then schedule the 
veteran for an audiological examination.  
All indicated tests should be 
accomplished.  
 
3.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




